Citation Nr: 9931352	
Decision Date: 11/04/99    Archive Date: 11/17/99

DOCKET NO.  95-27 323	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to an increased disability rating for 
schizoaffective disorder, bipolar type (also referred to 
herein as "schizoaffective disorder"), currently rated as 
50 percent disabling.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jonathan B. Kramer, Associate Counsel

INTRODUCTION

The veteran served on active duty from June 1990 to November 
1991.

This matter comes before the Board of Veterans' Appeals 
(Board) from a December 1994 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana, which continued a 10 percent for a 
psychosis, not otherwise specified.  An April 1996 RO 
decision implemented a hearing officer's decision, 
recharacterizing the issue from psychosis, not otherwise 
specified, to schizoaffective disorder, bipolar type, and 
assigned a 50 percent evaluation.


FINDINGS OF FACT

1.  The claim for an increased rating for schizoaffective 
disorder, bipolar type, is plausible and all relevant 
evidence necessary for an equitable resolution of the 
veteran's appeal has been obtained by the RO.

2.  The veteran's schizoaffective disorder, bipolar type, is 
manifest by delusions, hallucinations, reduced insight and 
judgment, and paranoia, such that his reliability, 
flexibility, and efficiency are impaired to an extent that 
results in total social and industrial inadaptability.  


CONCLUSIONS OF LAW

1.  The claim of entitlement to an increased disability 
rating for schizoaffective disorder, bipolar type, is well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991).

2.  The criteria for a disability rating of 100 percent for a 
schizoaffective disorder, bipolar type, have been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.1-4.14, 
4.125-4.132, Diagnostic Code 9205 (1996); 38 C.F.R. 
§§ 4.125-4.130, Diagnostic Code 9205 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A person who submits a claim for benefits under a law 
administered by VA shall have the burden of submitting 
evidence sufficient to justify a belief by a fair and 
impartial individual that the claim is well grounded.  See 
38 U.S.C.A. § 5107(a) (West 1991).  The United States Court 
of Appeals for Veterans Claims (Court) has held that an 
allegation that a service-connected disability has become 
more severe is sufficient to establish a well-grounded claim 
for a higher disability rating.  See Caffrey v. Brown, 6 Vet. 
App. 377, 381 (1994); Proscelle v. Derwinski, 2 Vet. App 629, 
632 (1992).  Accordingly, the Board finds that the veteran's 
claim for a higher disability rating is "well grounded" 
within the meaning of 38 U.S.C.A. § 5107(a) (West 1991).

Once a claimant has presented a well-grounded claim, VA has a 
duty to assist the claimant in developing facts that are 
pertinent to the claim.  See 38 U.S.C.A. § 5107(a) (West 
1991).  The Board finds that all relevant facts have been 
properly developed, and that all evidence necessary for an 
equitable resolution of the issue on appeal has been 
obtained.  The evidence includes the veteran's service 
medical records, VA and private examination reports, VA 
hospital discharge summaries, VA outpatient treatment 
records, and the veteran's hearing testimony and written 
statements.  The Board does not know of any additional 
relevant evidence that is available.  Therefore, no further 
assistance to the veteran with the development of evidence is 
required.  

Pursuant to a November 1993 RO rating decision, the veteran 
was initially granted service connection for a psychosis, not 
otherwise specified, and assigned a 10 percent disability 
rating, effective November 27, 1991.  The veteran perfected 
an appeal from a December 1994 RO decision that continued the 
10 percent evaluation.  As previously noted, during the 
course of this appeal and in accordance with an April 1996 RO 
determination, the issue was recharacterized to 
schizoaffective disorder, bipolar type, and the veteran's 
disability rating was increased to 50 percent, effective 
November 27, 1991.  

A March 1995 psychological evaluation by Roger A. Hofferth, 
clinical psychologist, with Indiana Psychological and 
Educational Services, summarized the evaluation by stating 
that the veteran was of at least average intelligence, who 
appeared to have a tenuous hold on reality, that it was 
likely that he had been diagnosed with paranoid 
schizophrenia, and that he was not capable of managing his 
own funds.

A November 1995 VA discharge summary, covering the period 
November 24, 1995 to November 30, 1995, stated that upon 
admission, the veteran was "perplexed-appearing" and was 
dressed in pajamas, hiking boots, and a ski cap.  His affect 
was blunted, he appeared frightened at times, and his thought 
processes were illogical.  During his hospital stay, he was 
observed to experience auditory hallucinations, but 
medications were administered and his condition improved.  
The discharge diagnosis was chronic undifferentiated 
schizophrenia, acute exacerbation.

A January 1996 VA discharge summary, for a December 28, 1995 
to January 26, 1996 hospital admission, noted that the 
veteran had been noncompliant with his medications and 
outpatient clinic follow-up.  On admission, the veteran's 
appearance was somewhat bizarre, and his affect was 
inappropriate at times; sometimes angry, other times 
perplexed.  He was guarded, provocative, easily distracted, 
uncooperative, immature, and withdrawn.  Thought content 
displayed delusions of persecution and grandiose ideas, and 
although denied, visual and auditory hallucinations were 
clearly present.  Insight was lacking and judgment was 
impaired.  During hospitalization, medications were 
administered and his condition improved.  The discharge 
diagnosis was schizoaffective disorder, bipolar type; 
noncompliance with medical treatment.   

A January 1996 psychology note, summarizing the results of 
certain testing, opined that the veteran suffered from a 
premorbid cluster A/B, and had developed a schizoaffective, 
mixed Axis I overlay, with substantial paranoia as well. 

A September 1997 VA mental disorders examination report 
stated that the veteran was agreeable and cooperative during 
the interview, but was somewhat evasive at times.  His speech 
and behavior exhibited a mild slowing.  Affect was mild to 
moderately resticted, but euthymic and appropriate to 
content.  His thoughts were logical, sequential, and he 
expressed no hallucinations, delusions, and suicidal or 
homicidal ideation.  He was awake, alert, oriented times 
three, and memory was intact.  He had some insight and 
judgment was intact.  The diagnosis was schizoaffective 
disorder, bipolar type, with a GAF of 48.  The examiner 
opined that the veteran's degree of impairment was marked, 
causing significant difficulty interacting personally and 
socially (he has few meaningful relationships in his life) 
and resulting in marked incapacitation to pursue gainful 
employment.  The examiner further observed that "[a]t this 
time [the veteran] does not have any employment and he likely 
will have a very difficult time in the future pursuing 
gainful employment."  

An October 1997 VA discharge summary, covering the period 
October 3, 1997 to October 9, 1997, stated that upon 
admission, although he was initially cooperative, the 
veteran's behavior became violent to the point that security 
had to be brought in to place him in seclusion and 
restraints.  He was well groomed, casually dressed, and clean 
in personal hygiene.  He had a full range of affect, his mood 
was mildly anxious, but he did not appear preoccupied with 
internal or external stimuli.  The diagnoses were as follows: 
schizoaffective disorder, manic; cluster B traits; severe 
psychosocial stressors, chronic mental illness; and a GAF of 
10 on admission, which improved to 65 at the time of 
discharge, although his GAF for the past year was stated to 
be 55. 

An October 1998 VA discharge summary, covering the period 
September 30, 1998 to October 9, 1998, stated that upon 
admission, the veteran presented with suicidal ideation, 
religious ideation, hallucinations, delusions, and a 3-4 day 
lack of sleep.  The veteran was observed to be quiet, 
fearful, withdrawn, and paranoid, with a flat and depressed 
affect.  He exhibited perceptual disturbances and severe 
thought blocking.  He was alert, oriented to person only, and 
had poor concentration, attention, impulse control, and 
judgment.  Insight was lacking.  During hospitalization, 
medications were administered and his condition improved, 
although it was noted he was suffering side effects from his 
medication, specifically Haldol.  The discharge diagnosis was 
chronic paranoid schizophrenia, with a GAF of 55.

A November 1998 VA discharge summary, covering the period 
November 4, 1998 to November 17, 1998, reported that upon 
admission, the veteran was withdrawn, noncooperative with 
very poor verbalization, paranoid, displayed severe 
psychomotor retardation, and exhibited a flat affect, 
depressed mood, and had severe thought blocking.  
Concentration, attention, impulse control, and judgment were 
poor, and insight was lacking.  The veteran was treated with 
medication during the course of the hospitalization.  The 
discharge diagnosis was chronic paranoid schizophrenia, with 
a GAF of 60-70.  

A January 1999 VA discharge summary, covering the period 
December 29, 1998 to January 19, 1999, recited the accounts 
of the veteran's wife and pastor, which stated the veteran 
exhibited grandiose behavior, asked intrusive questions of 
neighbors, and was aggressive to his wife.  Upon admission, 
the veteran was cooperative, he spoke at a normal rate and 
tone, and his thoughts were logical and sequential, but his 
mood was dysphoric, his affect was blunted, and he seemed 
preoccupied with internal stimuli, such as hallucinations.  
During hospitalization, progress was slow; he paced the 
floor, conversations were difficult to maintain, affect was 
constricted, and he displayed psychomotor retardation at 
times.  However, his condition eventually was stabilized.  
The discharge diagnoses were schizoaffective disorder, 
chronic mental illness, and a GAF of 60 (40-45 on admission).

Under the laws administered by VA, disability evaluations are 
determined by applying the criteria set forth in VA's 
Schedule for Rating Disabilities, which is based on the 
average impairment of earning capacity.  Individual 
disabilities are assigned separate diagnostic codes.  See 
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where entitlement to 
compensation has already been established, and an increase in 
the disability evaluation is at issue, it is the present 
level of disability that is of primary concern.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  

The veteran's schizoaffective disorder is rated under 
Diagnostic Code 9205.  The Board notes that by regulatory 
amendment effective November 7, 1996, substantive changes 
were made to the schedular criteria for evaluating 
psychiatric disorders. In Karnas v. Derwinski, 1 Vet. App. 
308 (1991), it was held that, when the law or regulations 
change after a claim has been filed, but before the appeal 
process has been concluded, the version most favorable to the 
appellant will apply unless Congress provided otherwise or 
permitted the Secretary to do otherwise and the Secretary did 
so.  See DeSousa v. Gober, 10 Vet. App. 461, 465-67 (1997).  
However, in Rhodan v. West, 12 Vet. App. 55 (1998), it was 
held that the new rating criteria regarding mental disorders 
could not have retroactive application prior to November 7, 
1996.  Therefore, in this case, the Board has evaluated the 
veteran's service-connected schizoaffective disorder under 
the old criteria both prior to and from November 7, 1996, and 
under the new criteria as well, from November 7, 1996.  

Prior to November 7, 1996, a 50 percent disability rating was 
for assignment when there was considerable social and 
industrial adaptability, a 70 percent disability rating was 
for assignment when there was severe social and industrial 
adaptability, and a 100 percent evaluation was warranted when 
there is active psychotic manifestations of such extent, 
severity, depth, persistence or bizarreness as to result in 
total social and industrial inadaptability.  See 38 C.F.R. 
§ 4.132, Diagnostic Code 9205 (1996).  

Under the revised schedular criteria, a 50 percent rating is 
warranted when schizoaffective disorder is manifested by 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks (more than once a week); difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  A 70 percent rating is warranted when the 
disorder is characterized by occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.  Finally, a 100 percent disability rating is 
warranted when there is total occupational and social 
impairment, due to such symptoms as: gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name. See 38 C.F.R. § 4.130, Diagnostic Code 9211, 9440 
(1999).

Whether applying either the old or revised criteria, the 
Board concludes that a disability rating of 100 percent is 
warranted.  This conclusion is based on the medical evidence 
of record, which shows that the veteran requires repeated 
hospitalization to keep his schizoaffective disorder under 
control.  He was admitted for separate hospitalizations in 
November 1995, January1996, September 1997, October 1997, 
October 1998, November 1998, and January 1999.  During these 
hospitalizations, the following was observed: bizarre, 
inappropriate, or withdrawn behavior; severe psychomotor 
retardation; confusion; impaired judgment and insight; gross 
impairment of thought processes and speech (such as thought 
blocking and poor verbalization); odd dress; paranoia, 
persistent delusions or hallucinations; suicidal ideation, 
and aggression that could put himself or others in danger.  
Also recorded on these hospital discharge summaries were GAF 
scores that ranged from 10 (persistent danger of hurting self 
or others) upon admittance to 70 (some mild symptoms) on 
discharge.  Although improvement resulted from these 
hospitalizations, the need for regular readmittance shows 
persistent pathology without sustained periods of remission.  
Indeed, a September 1997 VA mental disorders examination 
report opined that the veteran's degree of impairment was 
marked, causing him to have few meaningful relationships in 
his life, and resulting in marked incapacitation to pursue 
gainful employment into the foreseeable future.  With 
consideration of the above the evidence is in equipoise 
concerning whether the veteran's symptoms more nearly 
approximate those required for a 100 percent evaluation.  In 
resolving all doubt in the veteran's behalf, a 100 percent 
disability rating is warranted because the veteran exhibits 
total occupational and social impairment, or active psychotic 
manifestations of such extent, severity, depth, persistence 
or bizarreness as to result in total social and industrial 
inadaptability.  38 U.S.C.A. § 5107; 38 C.F.R. § 4.7.


ORDER

Subject to the laws and regulations governing monetary 
awards, a disability rating of 100 percent for a 
schizoaffective disorder, bipolar type, is granted.



		
	MILO H. HAWLEY
	Acting Member, Board of Veterans' Appeals



 

